11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the interest of B.Q.S., III, a child,      * From the 158th District
                                                Court of Denton County,
                                                Trial Court No. 2012-20640-158.

No. 11-13-00043-CV                            * June 26, 2014

                                              * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the order of parentage of the trial court, and we remand this cause to the trial court for
further proceedings consistent with the opinion. The costs incurred by reason of this
appeal are taxed against Wendy Meggs.